UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4275


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WENDELL DONTAY HERRON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:12-cr-00326-RJC-1)


Submitted: October 24, 2017                                  Decided: November 1, 2017


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, PC, Wilmington, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wendell Dontay Herron appeals the district court’s judgment imposing a sentence

of 24 months’ imprisonment to be followed by one year of supervised release, upon

revocation of Herron’s supervised release. Appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), concluding that there are no meritorious

grounds for appeal but questioning whether Wendell was denied effective assistance of

counsel with regard to the revocation sentence. Wendell was advised of his right to file a

pro se supplemental brief but did not file one. We affirm.

       Wendell contends that he was denied his Sixth Amendment right to counsel in the

district court proceedings. Specifically, Herron contends that counsel was ineffective for

failing to request that his supervised release be terminated upon completion of his prison

sentence, for failing to argue for a lower term of imprisonment, and for making

arguments at the revocation hearing that were not consistent with their prehearing

discussions. However, the Sixth Amendment applies only in “criminal prosecutions,”

U.S. Const. amend. VI, and the Supreme Court has held that revocation proceedings are

not criminal prosecutions for Sixth Amendment purposes. Gagnon v. Scarpelli, 411 U.S.

778, 782 (1973) (holding that probation revocation is not a stage of criminal prosecution);

Morrissey v. Brewer, 408 U.S. 471, 480 (1972) (holding that a parole revocation

proceeding “is not part of the criminal prosecution and thus the full panoply of rights due

a defendant in such a proceeding does not apply”). Furthermore, the record does not

conclusively establish that Herron was denied his due process or statutory right to

counsel.

                                            2
      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. We deny as moot Herron’s motion to expedite. This court requires that

counsel inform Herron, in writing, of the right to petition the Supreme Court of the

United States for further review. If Herron requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Herron. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3